Servers, J.
When rights of property are in controversy, it is conceded by counsel for the appellant that the courts have the jurisdiction and power to inquire as to the proceedings of an ecclesiastical body which affect such right. And, on the other hand, as we understand, counsel for the appellee concede that, if there was no corporation, the courts could not inquire and determine whether the plaintiff had been lawfully expelled from the church for unchristian conduct, or for non-compliance with the rules and discipline of the church. But the appellee insists that, as a member of the corporation, the plaintiff was possessed of‘certain rights, for the protection of which she may appeal to the courts. This we understand to be the single question to be determined. The demurrer admits all the allegations of the petition which are well pleaded, and no more. The petition states that the corporation expelled the plaintiff, but this is a conclusion from the facts pleaded, and we have to inquire whether the allegation is true, and, if so, whether the plaintiff has been deprived of a valuable right. The corporation and church, in so far as the discipline of the latter is concerned, are not identical. The object of the corporation is declared to be “purely religious, and the building up of a church membership.” To that end it has charge of all the interests and property which is now owned, or may hereafter be owned, by the “First Regular Baptist Church, of Mason City, Iowa.” It also has power to acquire property, and sue arnd be sued, and all powers enjoyed by “corporations organized for religious purposes under the existing laws of Iowa.” The officers of the corporation consist of five trustees, clerk and treasurer. The trustees have the care of the property, both real and personal, and *29manage the affairs of tbe corporation. New members sbali be admitted to membership, and other members released therefrom, according to the rules governing the Eegular Baptist denomination of the United States. Certain “rules of church government in the matter of the discipline of members” are made a part of the petition, but it does not appear that such rules have been adopted by, or can be regarded as by-laws or rules governing, the corporation. The only and primary object of the corporation is the acquisition and taking care of property. The rules of the church as to the discipline of members have no relation to the corporate property or corporate matters. Now, it is quite clear that'the plaintiff was expelled or cut off by the church for “insufferable offenses” against the church. The “hand of fellowship was withdrawn,” not by the corporation, but by the church. The plaintiff sought to be restored to the church, and the church voted to indefinitely postpone the application.” The corporation is not managed by the church, but by trustees. The latter have taken no action in relation to the plaintiff, nor has she been expelled therefrom by any action of the corporation, unless what was done by the church amounts to expulsion from the corporation. It will be conceded that all members of the church have the right to vote for and select the trustees of the corporation, and it will be conceded that the plaintiff has been deprived of this right by ceasing to be a member of the church. For some alleged offense against the church, the plaintiff has been expelled therefrom by the church. This is a purely ecclesiastical question into which we cannot enquire. By virtue of her church membership, the plaintiff became a member of the corporation, entitled only to the rights and privileges of a member of a corporation organized for religious or ecclesiastic purposes. The corporation was not organized for pecun-iai’y profit. No such profit can possibly accrue to any member. No property interest, or any other valuable civil right, has been affected by the action of the church. The plaintiff *30bas not and cannot suffer any civil damages whatever. This view is in harmony with Hardin v. Baptist Church, 51 Mich., 137, where numerous authorities are cited. See also the later case of Livingston v. Trinity Church, 16 Vroom, 230. We are of the opinion .that the court erred in overruling the demurrer.
Reversed.